                                Case 19-24331-PDR                      Doc 98          Filed 01/09/21              Page 1 of 3
                                                               United States Bankruptcy Court
                                                                Southern District of Florida
In re:                                                                                                                  Case No. 19-24331-PDR
Ralph Levi Sanders, Jr.                                                                                                 Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 113C-0                                                   User: groomsd                                                               Page 1 of 2
Date Rcvd: Jan 07, 2021                                                Form ID: CGFI1                                                             Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Ralph Levi Sanders, Jr., 561 SW 60 Ave., Plantation, FL 33317-3947

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 7, 2021 at the address(es) listed
below:
Name                               Email Address
Christian A. McCue
                                   on behalf of Mediator Christian McCue christian.mccue@mccuelaw.com
                                   ecf.mccuelaw@gmail.com;ign@mccuelaw.com;lisa.mccue@mccuelaw.com;patty@mccuelaw.com;mccuecr41107@notify.bestca
                                   se.com

Gavin N Stewart
                                   on behalf of Creditor Specialized Loan Servicing LLC bk@stewartlegalgroup.com

Matthew Tillma
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON matthew.tillma@bonialpc.com

Natalie Zindorf Lea
                                   on behalf of Creditor THE BANK OF NEW YORK MELLON Natalie.Lea@bonialpc.com

Office of the US Trustee
                                   USTPRegion21.MM.ECF@usdoj.gov
                          Case 19-24331-PDR             Doc 98      Filed 01/09/21   Page 2 of 3
District/off: 113C-0                                    User: groomsd                               Page 2 of 2
Date Rcvd: Jan 07, 2021                                 Form ID: CGFI1                             Total Noticed: 1
Robin R Weiner
                           ecf@ch13weiner.com ecf2@ch13weiner.com


TOTAL: 6
                          Case 19-24331-PDR                      Doc 98          Filed 01/09/21              Page 3 of 3
CGFI1 (10/01/16)




ORDERED in the Southern District of Florida on January 7, 2021




                                                                                                  Peter D. Russin
                                                                                                  United States Bankruptcy Judge


                                                    United States Bankruptcy Court
                                                       Southern District of Florida
                                                         www.flsb.uscourts.gov
                                                                                                                Case Number: 19−24331−PDR
                                                                                                                Chapter: 13
In re: (Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade)
Ralph Levi Sanders Jr.
561 SW 60 Ave.
Plantation, FL 33317
SSN: xxx−xx−6171


                                               ORDER STRIKING DOCUMENT
       The following document was filed on 12/16/2020:


Title of Stricken Document: Addendum Filed by Debtor Ralph Levi Sanders Jr. (Re: 91 Ex Parte Motion for
Postponement of Mortgage Modification Mediation Scheduled for December 17, 2020


    The document was not signed as required by Bankruptcy Rule 1008 or 9011, or was not
accompanied by Official Form Declaration Concerning Debtors Schedules as required by Local Rule
1009−1(D)(1)

      It is ORDERED that this document is stricken. Any fees accompanying the document shall not be
refunded. A stricken document resubmitted in compliance with the rules shall be considered as filed on the
date it is resubmitted for filing, not the date the noncomplying document was initially filed, and must be
served in accordance with court rules. If required, an additional fee must also be remitted. If the document
stricken was a notice or motion served pursuant to Local Rules 3007−1(C), 4001−1(C), 6004−1(D),
6007−1(B) or 9013−1(D), the proponent is denied any relief which would have been afforded under the
"negative notice" provisions contained in these rules and the party filer shall not submit any requests for
orders to take any action based upon the filing of this stricken document.
The clerk of court shall serve a copy of this order on the party filing this document and on all parties on the service list of the
document being stricken.
                                                                         ###
